Citation Nr: 1647876	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-25 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 2006 to May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board remanded the case in October 2015 to afford the Veteran a hearing.  Pursuant to the remand directives, the RO scheduled the Veteran for a videoconference hearing in February 2016.  However, he failed to report for that proceeding, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2016).   

The Board remanded the case again for further development in March 2016.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the March 2016 remand, the Veteran was scheduled for a VA examination.  However, an April 2016 compensation and pension examination inquiry indicates that the Appeals Management Center (AMC) cancelled the examination because the Veteran failed to respond to telephone calls and a notification letter regarding the examination.  Nevertheless, the claims file does not include a letter notifying the Veteran of the date, time, and location of the scheduled examination.  Moreover, there is no indication that any efforts were made to contact the Veteran regarding the examination at the address that was obtained by the AMC in May 2016.     

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655 (a), (b) (2016).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current back disorder that manifested in service or that is otherwise causally or etiologically related thereto, including the October 2009 injury, the July 2010 MRI results, and the symptomatology noted during service.  

The examiner should also state whether the Veteran has arthritis.  If so, he or she should indicate whether the arthritis manifested in service or within one year thereafter.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

4.  If the Veteran reports for the examination, the AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




